FOURTH DIVISION
                                 BARNES, P. J.,
                              RAY and MERCIER, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                     March 28, 2016




In the Court of Appeals of Georgia
 A15A2324. TESTON et al. v. SOUTHCORE CONSTRUCTION,
     INC.

      RAY, Judge.

      Angela Teston and her husband sued Southcore Construction, Inc. seeking to

recover from injuries she sustained when Teston tripped and fell over electric cords

that were exposed during an office renovation. After discovery, the trial court granted

Southcore’s motion for summary judgment. Teston appeals from that order. For the

following reasons, we reverse the trial court’s grant of summary judgment.

      We review the grant of a summary judgment motion de novo, viewing the

evidence and all reasonable inferences and conclusions drawn from it in the light

most favorable to the nonmovant. Nosiri v. Helm, 301 Ga. App. 380, 380 (687 SE2d

635) (2009).
      The facts show the following: At the time of her fall, Teston was an employee

of TitleMax of Georgia, Inc. The TitleMax store front housed two related businesses,

TitleMax and Equity Auto Loan, a/k/a Instaloan, which are both subsidiaries of TMX

Finance, LLC. The store was “divided pretty evenly straight down the center,” with

TitleMax employees’ desks on the right side of the room and Equity Auto Loan

employees’ desks on the left side. The desks and furniture on the two sides of the

room were arranged in nearly identical fashion.

      Prior to the date of the fall, TMX contracted with SouthCore to renovate the

premises in preparation for a new business to occupy the space. To prepare for the

renovation, SouthCore began to move furniture from the Equity Auto Loan side of

the store. Employees had been told about the move before it happened, and the work

occurred outside of business hours. The evening before Teston’s fall, SouthCore

removed most of the desks and office furniture from their usual locations on the

Equity Auto Loan side of the premises. The items remaining after removal were the

desk typically used by the store’s manager, Rickie Jarvis (the “Jarvis desk”), and a

credenza along the wall opposite the TitleMax side of the store. The desk had been

pulled several feet away from the wall. The fax machine had been moved to the end



                                         2
of the Jarvis desk. At the time of Teston’s fall, the TitleMax side of the store had

remained unchanged.

      As a result of the removal of the desks and the rearrangement of the remaining

furniture, electric cords that had been previously concealed by the desks were

exposed. Notably, there were exposed cords that ran from the Jarvis desk to the outlet

on the wall. A mat had been placed over a portion of the newly exposed cords, but

there was a portion of the cords uncovered near the desk and near the wall. Jarvis

testified that there was only a “very small gap” between the mat and his desk where

the cords were exposed.1 Although Teston knew that SouthCore had removed

furniture from the Equity Auto Loan side of the store and employees had generally

been warned to “be careful” during the renovation, neither SouthCore nor TMX

warned her or anyone of the hazardous condition created by the exposed cords,

specifically.

      On the date of her injury, Teston was at work on the TitleMax side of the store

when she needed access to an employee work schedule and the fax machine, both of

which she believed to be located on the Jarvis desk. As she walked across to the


      1
          A photograph showing a partial view of the cords and mat is a part of the
record.

                                          3
Equity Auto Loan side of the store to the Jarvis desk, Teston noticed a clear floor mat

near the desk, but she did not notice any exposed cords. Teston testified that she did

not see the cords “because [she] wasn’t looking down.” As Teston began to return to

her desk, she walked by the left side of the Jarvis desk, tripped on the newly exposed

electrical cords, and fractured her wrist. During her deposition, Teston drew a

diagram of her path to the Jarvis desk and her attempted return path, which indicates

that she took a similar path both to and from the Jarvis desk.

      Jarvis testified that he did not provide SouthCore with any instruction in

regards to removing the furniture and did not have any knowledge as to how

SouthCore received instruction, if any, from TMX. Jarvis also testified that

SouthCore was responsible for putting the mat out that partially covered the cords

exposed by the desk removal.

      SouthCore filed a motion for summary judgment, which the trial court granted.

In its order, the trial court found that the circumstances in this case created an

exception to the rule that a plaintiff-invitee typically has no obligation to

continuously look down while walking because Teston’s knowledge of the recent

furniture rearrangement “imposed upon her a heightened obligation to look for open

and obvious hazards where she was walking.” Therefore, the trial court held that “it

                                          4
is unreasonable for a person entering an office from which most furnishings have

been removed to fail to look for hazards such as exposed cables.” Teston then filed

a motion in the trial court requesting that the order be reconsidered. In her motion,

Teston argued that the trial court relied upon incorrect assumptions of fact. The trial

court denied the motion for reconsideration in an order which accepted several facts

set forth in the motion as true. The trial court reiterated its ruling that the removal of

the office furniture from the Equity Auto Loan side of the store “triggered a

heightened obligation to look for potential hazards created by the changes she was

aware of.” Teston appeals from those orders.

       Teston argues, in two enumerations of error, that the trial court erred in

concluding, as a matter of law, that she did not exercise ordinary care for her own

safety in traversing the Equity Auto Loan side of the store and that she had a

“heightened obligation to look for hazards.”

      The trial court is authorized to conclude, as a matter of law, that the facts do

or do not show negligence on the part of the defendant or plaintiff only where the

evidence is plain, palpable and undisputable. Robinson v. Kroger Co., 268 Ga. 735,

740 (1) (493 SE2d 403) (1997). Further, “[i]t is the plaintiff’s knowledge of the

specific hazard precipitating a slip and fall which is determinative, not merely her

                                            5
knowledge of the generally prevailing hazardous conditions or of hazardous

conditions which plaintiff observes and avoids.” (Citation and punctuation omitted;

emphasis supplied.) Nosiri v. Helm, 301 Ga. App. 380, 381 (1) (687 SE2d 635)

(2009).

      Here, there is no question that Teston was aware that desks had been removed

and that the Equity Auto Loan side of the store front had been rearranged. She had

been informed of the renovation, it was obvious that furniture in the store had been

removed and rearranged overnight, and there is testimony that employees had been

warned to be careful in the store. However, there is no evidence that, at the time of

her fall, Teston was aware of the existence of the cords protruding from the under the

clear plastic floor mat to the Jarvis Desk. “Whether [Teston] exercised that duty of

care commensurate with her knowledge . . . is a circumstance to be considered by the

jury in determining if appellant exercised due care for her personal safety.” (Citation

and punctuation omitted.) Id.

      Teston testified that although she traversed the clear floor mat covering the

cables when she first approached the Jarvis desk, she did not see the cables because

she was not looking down at the floor as she walked. In Robinson, supra, our

Supreme Court rejected the argument that a plaintiff “fails to exercise ordinary care

                                          6
for personal safety as a matter of law when [she] admits she failed to look at the

location where she subsequently placed her foot.” Id. at 743 (1) (emphasis supplied).

This is because an invitee is “not required to maintain a constant lookout, but is

entitled to assume that the owner/occupier has exercised reasonable care to make the

premises safe.” (Citation and punctuation omitted.) J. H. Harvey Co. v. Reddick, 240

Ga. App. 466, 472 (c) (522 SE2d 749) (1999) (plaintiff who slipped and fell in a

grocery store did not fail to exercise ordinary care for her own safety, such that

summary judgment was warranted to defendant grocery store, despite testimony that

the plaintiff did not look down at the floor before she fell).

      Therefore, “the issue is whether, taking into account all the circumstances

existing at the time and place of the fall, the invitee exercised the prudence the

ordinarily careful person would use in a like situation.” Robinson, supra at 748 (2)

(B). Although we note that this case may not be the strongest case for imposing

liability upon SouthCore, as a jury might conclude that Teston should have seen the

cords which caused her fall, we do not find that the circumstances in this case

automatically require such a finding and warrant an award of summary judgment in

Southcore’s favor. Because we find that “reasonable minds can differ, taking into

account all the circumstances at the time and place of the incident, the evidence does

                                           7
not plainly, palpably, and indisputably lead to the conclusion that [Teston’s]

placement of her foot on a site she had not previously inspected visually is an act

which is a want of such prudence as the ordinary careful person would use in a like

situation.” (Citations and punctuation omitted.) Robinson, supra at 743 (1). See

Nosiri, supra (summary judgment in favor of defendant was not appropriate when

plaintiff-employee had previously expressed concern about wires lying across the

floor of her work area, she had previously moved phone cords that posed a danger to

her, and on the day she fell, she was unaware where, or if, there was a cord present

in the passageway and her view of the cords she tripped on was obstructed by other

employees standing nearby).

      Judgment reversed. Barnes, P. J., and Mercier, J., concur.




                                         8